Citation Nr: 9902513	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for residuals of 
hyperextension of the right knee. 

3.  Entitlement to service connection for residuals of 
hyperextension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 3, 1991 to August 
29, 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veterans claims were remanded by the Board in July 1997, 
for the purpose of obtaining a VA examination of the 
veterans knees and right ankle.  The veteran failed to 
report to two scheduled VA examinations.  Consequently, her 
claims will be decided on the evidence currently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.
 
2.  There is no medical evidence connecting any current 
disability of the knees to service.

3.  Residuals of an in-service right ankle sprain have not 
been demonstrated.


CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of hyperextension 
of the right knee or for residuals of hyperextension of the 
left knee.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a right ankle 
sprain.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91, at 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 
(1992). A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § 5107(a).  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(1997).

The veteran seeks service connection for residuals of a right 
ankle sprain, for residuals of hyperextension of the right 
knee, and for residuals of hyperextension of the left knee.

Service medical records reveal that the veteran complained of 
a right ankle sprain in June 1991.  She stated that she had 
twisted her ankle four times in a hole.  The diagnoses 
included mild ankle sprain.  In July 1991 the veteran 
reported twisting her right ankle when stepping off a weight 
machine.  The pain was enhanced with marching, running and 
walking.  The diagnoses included mild right ankle sprain.  
Physical therapy note in early July 1991 noted that the 
veteran had mild right ankle sprain.  A July 1991 podiatry 
examination indicates that the veteran had mild erythema of 
the right ankle and mild pain with palpation of the right 
knee.  The assessment was resting right ankle sprain.  A 
physical therapy note on July 16, 1991 indicates that the 
veteran was treated for unresolving right ankle sprain.  The 
veteran stated at that time that she had sprained her ankle 
nine times in 2 ½ weeks.  X-rays of the knees, ankles and 
feet in July 1991 were normal.  The diagnoses included mild 
unresolving right ankle sprain and bilateral extensor 
tendonitis.  A July 30, 1991 record notes questionable 
malingerer.  The veteran reported bilateral knee pain in July 
1991.  The veteran had bilateral knee tenderness below the 
patella with popping.  The veteran had full range of motion 
of the knees and there was no swelling or laxity of the 
knees.  An August 1991 record notes unresolving right ankle 
sprain.  The veteran stated that she had no relief from 
treatment.  However, she did not want to follow the treatment 
plan.  No separation examination was conducted.

The veteran was afforded a VA orthopedic examination in 
November 1994.  She stated that she began having problems 
with her knees, legs and ankles in service.  She stated that 
the main reason for her discharge was her knees.  She also 
was having difficulty with her right ankle which sprained 
very easily.  She did not relate any specific injury but 
reported that the problems began while in strenuous training.  
She reported that she continued to have problems mostly when 
she was on her legs for long periods of time.  Examination 
revealed a normal gait.  There was a degree of valgus or 
knock-knee deformity or the knees.  Both knees flexed from 
zero degrees to 140 degrees.  There was also a degree of 
hyperextension present to approximately 15 degrees.  The 
knees felt loose when manipulated although there was no 
definite ligamentous laxity.  Manipulation of the patella on 
each side revealed the patella to be mobile and would be 
easily dislocated by manipulation.  There was no specific 
history of true dislocation of the knees in service.  The 
right ankle was not enlarged.  There was marked relaxation of 
the lateral ligaments of the right ankle.  The lateral 
ligaments of the left ankle were also slightly relaxed.  
There was no compartment syndrome present.  No active 
tendonitis was present at that time.  There was some 
increased crepitus in both knees, which was a very fine type 
of crepitus.  The diagnoses included weak right ankle, with 
chronic sprain, valgus deformity, and hyperextension 
condition of both knees, with hypermobile patella of both 
knees.  

On VA general medical examination in November 1994 the 
veteran reported that during service she experienced a right 
ankle sprain, tendonitis of the right foot and leg, 
questionable stress fracture of the right tibia, left tibia 
and right foot, and bilateral dislocated patella.  She 
complained of pain and discoloration in the left leg after 
standing for long periods of time.  There were no complaints 
related to her right ankle or knees.  She had a normal gait 
and was able to walk toe-to-heel without difficulty.  She had 
no problems walking on heels or toes.  She had full range of 
motion of her lower extremities and there was no tenderness 
to passive range of motion.  The diagnoses included history 
of right ankle sprain, history of tendonitis of the right 
foot, and dislocated patella bilaterally.  

Private medical records dated from March 1991 to September 
1996 from Richard Sulek, M.D., only reveal lower extremity 
complaints in June 1996.  In June 1996 the veteran complained 
of intermittent pain in the legs below the knees, aggravated 
by standing.  X-rays of the of the knees, feet, and ankles 
were normal.  

The veteran was examined by Edward Berghausen, M.D., in June 
1996.  The veteran reported that she had bilateral painful 
knees since she was in service.  She described pain with 
prolonged standing and with going up and down stairs.  The 
pain was present in the anterior tibial area.  There was no 
swelling present in the knees.  The veteran did have problems 
pushing up out of a chair.  She felt that both legs would 
give way beneath her when she descended stairs.  Examination 
revealed a tendency to pes planus.  The knees were 
ligamentously stable, but there was pain with compression of 
both patella.  There was a positive apprehension sign.  X-
rays were noted to show shallow clear grooves and abnormal 
patellar tracking.  The impression was chondromalacia of the 
patella and pes planus.  

The veteran appeared before a hearing officer at the RO in 
September 1996.  The veteran testified that she was 
discharged from service due to tendonitis.  She reported that 
she sprained her right ankle in boot camp.  She attributed 
the ankle sprain to running and to jumping from a walkway 
into a hole.  She stated that she developed multiple problems 
of the lower extremities during boot camp.

The veterans claims file was reviewed by a VA physician, a 
Fellow, American Academy of Disability Evaluating Physicians, 
in July 1998.  The examiner gave a synopsis of the veterans 
medical history as contained in her claims file.  He noted 
that the veteran was reporting bilateral knee and right ankle 
conditions which she felt were related to service.  The VA 
physician noted that the service medical records revealed 
that the veteran had multiple symptomatic complaints, without 
objective data, in support of any knee injury or condition, 
or shin splints, or stress fractures, or significant ankle 
sprain as it related to military service.  There was no 
indication that there was any nerve damage in military 
service and that was supported by the fact that no canes, 
splints, or crutches, were utilized during her treatment for 
those episodes.  The veteran had minimal physical findings 
noted in her military records with persistently normal X-
rays.  The VA physician noted that the veteran had no 
documented follow-up or treatment for the knees, lower legs, 
ankles, or feet until 1996.  He further noted that in June 
1996, Dr. Berghausen reported tendency to pes planus and 
bilateral chondromalacia of the patella bilaterally, but no 
ankle diagnosis.  The VA physician stated that based on the 
veterans medical history, in particular the almost five year 
period after service without any follow-up or treatment for 
the knees, legs, ankles, or feet, the etiology of the 
veterans current right ankle and bilateral knee conditions, 
in his opinion, were not related to military service.  He 
stated that the knee conditions exhibited were more likely 
than not a result of the veterans abnormal patellar tracking 
reported on X-ray by Dr. Berghausen.  The examiner noted that 
his opinion was based solely on the record as the veteran had 
failed to show up for two appointments.

The Board has considered the veterans testimony that she has 
a right ankle disability and a bilateral knee disability as a 
result of service.  However, as a lay person the veteran is 
not qualified to furnish medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 

I.  Residuals of Hyperextension of the Knees

The record does reveal that the veteran complained of 
bilateral knee pain during service.  The record also reveals 
that the veteran has currently received diagnoses of a 
hyperextension condition of both knees, with hypermobility of 
the patella of both knees, and that he has received a 
diagnosis of chondromalacia of the knees.  However, the 
veteran did not receive a diagnosis of a chronic knee 
disability during service and none of the medical evidence 
indicates a connection between the veterans current knee 
disabilities and service.  Not only is there no evidence to 
connect a current disability of the knees to service, but 
there is a July 1998 VA medical opinion that any current 
bilateral knee disability was not related to service.  

There must be competent evidence of a nexus or link between 
the in-service injury or disease and the claimed disability, 
shown by medical evidence, otherwise a claim is not well 
grounded.  Grottveit.  In this case, there has been no 
medical evidence presented to show that any current 
disability of the knees is related to service.  Consequently, 
the Board must conclude that the veteran has not met her 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claims for 
service connection for residuals of hyperextension of the 
right knee, and for residuals of hyperextension of the left 
knee are well grounded.  Since the claims are not well 
grounded, they must, accordingly, be denied.  Grottveit; 
Edenfield v. Brown, 8 Vet. App. 384 (1995).


II.  Residuals of a Right Ankle Sprain

The record reveals frequent treatment for an unresolving 
right ankle sprain during service.  The record also reveals 
that just over three years after discharge from service the 
veteran was noted to have marked relaxation of the lateral 
ligaments of the right ankle by a VA orthopedic examiner.  
The diagnoses included weak right ankle with chronic sprain.  
However, the November 1994 VA examiner did not note whether 
the weak right ankle with chronic sprain was related to the 
injuries in service.  The service medical records reveal that 
the veterans right ankle sprain was mild in nature and noted 
few objective symptoms.  One of the military physicians even 
thought that the veterans right ankle complaints might be 
due to malingering.  In addition, there is no record of any 
treatment for a right ankle disability since discharge from 
service.  Furthermore, there is a July 1998 VA medical 
opinion that any current right ankle disability was not 
related to service. 

As above, there must be competent evidence of a nexus or link 
between the in-service injury or disease and the claimed 
disability, shown by medical evidence, otherwise a claim is 
not well grounded.  Grottveit.  In this case, there has been 
no medical evidence presented to show that any current 
disability of the right ankle is related to service.  
Consequently, the Board must conclude that the veteran has 
not met her initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claims for service connection for residuals of a right 
ankle sprain is well grounded.  Since the claim is not well 
grounded, it must be denied.  Grottveit; Edenfield v. Brown, 
8 Vet. App. 384 (1995).

Although the Board has considered and denied the veterans 
claims for residuals of hyperextension of the right knee and 
the left knee, and residuals of a right ankle sprain, on 
grounds different from that of the RO, that is, whether the 
veteran's claims are well grounded rather than whether she is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Boards decision.  In assuming that these 
claims were well grounded, the RO accorded the veteran 
greater consideration than her claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand these claims to the RO for consideration 
of the issue of whether the veteran's claims for residuals of 
hyperextension of the right knee, and for residuals of 
hyperextension of the left knee are well grounded would be 
pointless, and in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Due to the veterans 
failure to submit additional medical records in support of 
her claim or report for the examination requested by the 
Board in July 1997, this decision necessarily is based on the 
evidence already of record


ORDER

Entitlement to service connection for residuals of a right 
ankle sprain is denied.

Entitlement to service connection for residuals of 
hyperextension of the right knee is denied. 

Entitlement to service connection for residuals of 
hyperextension of the left knee is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
